            Case 2:19-cv-02027-WBS-AC Document 68 Filed 07/07/20 Page 1 of 3


1    Maurice B. VerStandig, Esq.
     Admitted Pro Hac Vice
2    The VerStandig Law Firm, LLC
3
     1452 W. Horizon Ridge Pkwy, #665
     Henderson, Nevada 89012
4    Telephone: 301-444-4600
     Facsimile: 301-444-4600
5    E-mail: mac@mbvesq.com
     Counsel for the Plaintiffs
6

7
                                  UNITED STATES DISTRICT COURT
8
                                  EASTERN DISTRICT OF CALIFORNIA
9
     VERONICA BRILL, et al.                             Case No. 2:19-cv-02027-WBS-AC
10
                    Plaintiffs,                         The Honorable William B. Shubb
11
     vs.                                                SECOND STIPULATION TO EXTEND
12
                                                        TIME TO FILE SECOND AMENDED
     MICHAEL L. POSTLE, et al.                          COMPLAINT
13
                    Defendants.
14

15
            Plaintiffs Veronica Brill, et al. (“Plaintiffs”), by and through counsel; Defendant King’s
16   Casino Management Corp., successor by merger with King’s Casino, LLC d/b/a The Saloon at
17   Stones Gambling Hall (“King’s Casino”), by and through counsel; and Defendant Justin Kuraitis
18   (“Kuraitis”), by and through counsel, hereby stipulate and agree as follows:
19          First, the parties seek to extend the time for Plaintiffs to file their Second Amended
20   Complaint from July 7, 2020 to August 7, 2020.
21          Second, this is the parties’ second request for an extension of the time for Plaintiffs to file
22   a Second Amended Complaint. The Court previously extended the time for Plaintiffs to file a
23   Second Amended Complaint from June 23, 2020 to July 7, 2020.
24          Third, a court may extend the time for a party to file an amended complaint for good
25   cause. Fed. R. Civ. Pro. 6(b). The prior extension has allowed counsel to make progress in an
26   effort to narrow and streamline issues, but the parties believe that more time is needed in this
27
           SECOND STIPULATION TO EXTEND TIME TO FILE SECOND AMENDED COMPLAINT - 1
28
             Case 2:19-cv-02027-WBS-AC Document 68 Filed 07/07/20 Page 2 of 3


1
     regard, particularly given the number of plaintiffs involved. The parties’ counsel have been
2
     diligently working with each other and submit that this further extension will help streamline the
3
     litigation.
4
             Accordingly, the parties stipulate and agree that Plaintiffs’ time to file their Second
5
     Amended Complaint shall be extended from July 7, 2020 to August 7, 2020.
6
             SO STIPULATED.
7

8    Dated: July 2, 2020                    BOIES SCHILLER FLEXNER LLP
                                            By: /s/ Mark C. Mao (as authorized on 7/2/20)
9                                           Mark C. Mao
                                            Boies Schiller Flexner LLP
10
                                            Attorneys for Defendant King’s Casino
11
                                            Management Corp.

12   Dated: June 2, 2020                    THE VERSTANDIG LAW FIRM, LLC
                                            By: /s/ Maurice B. VerStandig
13                                          Maurice B. VerStandig (pro hac vice)
                                            The VerStandig Law Firm, LLC
14                                          Attorneys for Plaintiffs
15
     Dated: June 2, 2020                    LAW OFFICES OF RICHARD PACHTER
16                                          By: /s/ Richard Pachter (as authorized on 7/2/20)
                                            Richard Pachter
17                                          Law Offices of Richard Pachter
                                            Attorneys for Defendant Kuraitis
18

19

20

21

22

23

24

25

26

27
           SECOND STIPULATION TO EXTEND TIME TO FILE SECOND AMENDED COMPLAINT - 2
28
            Case 2:19-cv-02027-WBS-AC Document 68 Filed 07/07/20 Page 3 of 3


1                                               ORDER
2
            The Court, having considered the Stipulation to Extend Time to File the Second
3
     Amended Complaint and Status Conference Statement and Continue Status Conference, and
4
     finding good cause therefore, hereby orders:
5
            The time for Plaintiffs to file the Second Amended Complaint shall be extended from
6
     July 7, 2020 to August 7, 2020.
7

8    Dated: July 6, 2020

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
           SECOND STIPULATION TO EXTEND TIME TO FILE SECOND AMENDED COMPLAINT - 3
28
